May 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 JASON FELT, CANARY FINANCIAL, INC., JONATHAN WASSSERBERG,
         AND WASSERBERG INVESTMENTS, INC., Appellants

NO. 14-11-00783-CV                          V.

                         COMERICA BANK, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed April 21, 2011 in favor of
appellee Comerica Bank, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellants Jason Felt, Canary Financial, Inc., Jonathan
Wassserberg, and Wasserberg Investments, Inc., jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.